DETAILED ACTION
The present application, filed 09/09/2020, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 5 recites “the receiving unit outputs the first control signal to the reset terminal of the trigger, the driving unit drives the main switch to turn on” (emphasis added). It is unclear how the reset terminal is receiving both the first and second control signals to operate the main switch. The disclosure teaches that receiving unit outputs the first signal to the set terminal instead (see Figure 4 and paragraph 29). For 
	Claims 6-21 inherit the same from claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 21, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Adragna et al. (“Adragna”, US 2017/0117814) in view of Khamesra et al. (“Khamesra”, US 10,554,140).
Re claim 1, Adragna teaches a constant on-time flyback converter [100C, Fig 11] comprises: a main switch [M]; an isolator [ISOLATED FEEDBACK]; a transformer [108] comprising a primary coil [Lp] at a primary side connected in series with the main switch between an input terminal [providing rectified Vac] of the constant on-time flyback converter and a ground [GND]; and a secondary coil [Ls] on a secondary side of the transformer connected between an output terminal [providing Vout] of the constant on-time flyback converter and a reference ground potential of the secondary side; a primary controller [102C, 120C] on the primary side connected to a gate of the main switch [via GD terminal]; wherein the primary controller comprises: a receiving unit [ZCD] to receive the first control signal [at pin ZCD]; wherein the receiving unit outputs the first control 
	Khamesra teaches a device [Fig 2A] having a secondary controller [202] on the secondary side coupled to the primary controller [218] on the primary side through the isolator [254], the secondary controller generating a first control signal [PWM DRV] according to an output from the output terminal of the constant on-time flyback converter, the primary controller receiving the first control signal generated by the secondary controller  [Col 7, ln 28-37]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Adragna to include the features of Khamesra9 because it is used to regulate the output of the converter with minimum components, thus improving the utility of the device, which increases efficiency.

Re claim 4, Adragna teaches wherein the first voltage terminal [MULT] is connected to a connection node between a first resistor [Ra] and a second resistor [Rb] connected in series between the input terminal [receiving rectified Vac] of the constant on-time flyback converter and the ground [via Ma, Fig 11].
Re claim 5, Adragna teaches wherein the primary controller further comprises a trigger [SR latch]; wherein an output terminal of the first control unit is connected to a reset terminal of the trigger; wherein an output terminal of the receiving unit [ZCD] is connected to a set terminal [S] of the trigger; wherein an output terminal [Q] of the trigger is connected to an input of the driving unit having an output terminal connected to the gate of the main switch; wherein when the receiving unit outputs the first control signal to the [set] terminal of the trigger [via OR gate], the driving unit drives the main switch to turn on [paragraph 14, description also applies to Fig 11]; and when the first control unit outputs the second control signal to the reset terminal of the trigger, the driving unit drives the main switch to turn off and wherein when the main switch is REF and Vcs]; and when the main switch is turn off, the first control unit does not output the second control signal [paragraph 61, when M is off, signal Q from SR latch is low].
Re claim 21, Adragna teaches the limitations as applied to the claim above but does not teach wherein the secondary controller further comprises: a second control unit; wherein a first input terminal of the second control unit detects an output voltage of the secondary coil; wherein a second input terminal of the second control unit detects an output current of the secondary coil; and wherein the second control unit processes the output voltage and the output current from the secondary coil and accordingly, generates the first control signal; and a transmission unit; wherein an input terminal of the transmission unit is connected to an output terminal of the second control unit; wherein an output terminal of the transmission unit is connected to the isolator; and wherein the transmission unit transmits the first control signal to the receiving unit in the primary controller through the isolator.
Khamesra teaches wherein the secondary controller further comprises: a second control unit [comprising 230, 260, 264, 272]; wherein a first input terminal [243] of the second control unit detects an output voltage [VBUS_IN] of the secondary coil; wherein a second input terminal [228] of the second control unit detects an output current of the secondary coil [Col 9, ln 52 – Col 10, ln 3]; and wherein the second control unit processes the output voltage and the output current from the secondary coil and accordingly, generates the first control signal [the sensed signals are sent to PWM in 264 to be output as PWM DRV at terminal 258, Col 7, ln 28-30, Col 9, ln 67 – Col 10, ln .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adragna in view of Khamesra and Yang (US 2014/0185333).
Re claim 3, Adragna teaches wherein the first voltage terminal is connected to a connection node between a first resistor [Ra] and a second resistor [Rb], but does not teach the first and second resistor connected in series between an auxiliary coil and the ground; and wherein the auxiliary coil and the primary coil have a predetermined turn ratio.
Yang teaches a device [Fig 1] having a voltage terminal comprising first [80] and second [81] resistor connected in series between an auxiliary coil [NA] and the ground [GND]; and wherein the auxiliary coil and the primary coil have a predetermined turn ratio [since primary coils and auxiliary coils of any given transformer each have a winding, it is understood that the turn ratio is the number of turns of the conductor of the A and NP is implied]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Adragna to include the features of Yang because it is used to provide regulation with simple structure, high reliability, and low cost, thus improving the utility of the device, which increases efficiency.

Allowable Subject Matter
Claims 6-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or disclose:
Re claim 6 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “the first control unit further comprises: a first amplifier module; wherein an input terminal of the first amplifier module is connected to the first voltage; wherein an output terminal of the first amplifier module is connected to a positive input terminal of a first comparator at a first node; and wherein the first amplifier module amplifies a current or voltage inputted to the first amplifier module by a first predetermined multiple; a first field effect transistor; wherein a gate of the first field effect transistor is connected to the gate of the main switch through an inverter; wherein a drain of the first field effect transistor is connected to the positive input terminal of the first comparator at the first node; and wherein a source of the first 
Re claim 10 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “the first control unit further comprises: a first amplifier module; wherein an input terminal of the first amplifier module is connected to a first voltage; wherein an output terminal of the first amplifier module is connected to a positive input terminal of a first comparator at a second node; and wherein the first amplifier module amplifies a current flowing through the first amplifier module by a first predetermined multiple before output; a first field effect transistor; wherein a gate of the first field effect transistor is connected to the gate of the main switch through an inverter; wherein a drain of the first field effect transistor is connected to the positive input terminal of the first comparator at the second node; and wherein a source of the first field effect transistor is grounded; a first capacitor connects between the second node and an other end is ground; a first reference terminal connects to an inverting input terminal of the first comparator to provide a first reference voltage” in combination with the additionally claimed features, as are claimed by Applicant.


Conclusion
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaKaisha Jackson/
Examiner, Art Unit 2838